          Case 1:20-cv-01732-RC Document 36 Filed 04/12/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 LEGAL EAGLE, LLC,

                 Plaintiff,
 v.
                                                        Civil Action No. 20-1732 (RC)
 NATIONAL SECURITY COUNCIL
 RECORDS ACCESS AND
 INFORMATION MANAGEMENT
 DIRECTORATE, et. al.,

                 Defendants.


DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR CERTIFICATION OF
                    AN INTERLOCUTORY APPEAL

       Plaintiff has filed a motion for certification of an interlocutory appeal pursuant to 28

U.S.C. § 1292(b) and Rule 54(b) of the Federal Rules of Civil Procedure, see ECF No. 34,

arguing that the Court’s dismissal of NSC-RAISMD “involves a controlling question of law as to

which there is substantial ground for difference of opinion and that an immediate appeal from the

order may materially advance the ultimate termination of the litigation.” 28 U.S.C. § 1292(b).

Because the motion is without merit, it should be denied.

       Most fundamentally, there is no “substantial ground for difference of opinion” on the

question of whether NSC-RAISMD is an agency subject to FOIA. 28 U.S.C. § 1292(b). Indeed,

the Court’s Memorandum Opinion (“Mem. Op.”) recognized that Armstrong v. Exec. Office of

the President, 90 F.3d 553 (D.C. Cir. 1996), answers the question squarely in the negative. See

Mem. Op. at 9-10. The Court “perceive[d] no invitation in this Circuit’s binding precedent to

reevaluate whether subcomponents of the NSC, an entity that itself has been found to not

‘exercise any significant non-advisory function,’ . . . are agencies subject to FOIA.” Mem. Op.

at 10. “Where two Circuit courts have determined that the NSC as a whole functions in solely an

                                                 1
          Case 1:20-cv-01732-RC Document 36 Filed 04/12/21 Page 2 of 3




advisory capacity, ‘[a]ny duties the NSC assigns to its staff . . . must also be deemed only to

advise’ because the NSC ‘can hardly confer on its staff more authority than it has itself.” Id.

(citing Main Street Legal Svcs. v. Nat’l Sec. Council, 811 F.3d 542, 554 (2d Cir. 2016)).

       Plaintiff appears to misunderstand the Court’s point when Plaintiff states that the Court

did not find Plaintiff’s position “lacking in merit,” and “at least acknowledges that this question

has not been specifically contemplated by the D.C. Circuit.” see Pl.’s Mot. at 5 (citing Mem. Op.

at 10). In fact, the Court made clear that Armstrong and Main Street answer the legal question

unequivocally, Mem. Op. at 10 n.2, and it found that Plaintiffs position “attempts to evade the

key holdings” of those cases. Id. The Court also noted specifically that Armstrong “did consider

the NSC’s role in protecting classified information.” Id. at 10 (emphasis added). And neither

Plaintiff nor the Court cited any authority that actually supported Plaintiff’s position. Thus,

Plaintiff’s interpretation of NSC-RAISMD’s status under FOIA is not, as Plaintiff claims, “an

unsettled question with fair arguments on both sides,” Pl.’s Mot. at 4, but rather a strained legal

theory “not rooted in the text or analysis of either decision,” Mem. Op. at 10 n.2, and

unsupported by “any cases in this district postdating Armstrong.” Id. at 9. Any ground for

difference of opinion is far from substantial. See 28 U.S.C. § 1292(b).

       Nor would the proposed interlocutory appeal involve a “controlling question of law,” 28

U.S.C. § 1292(b), because Plaintiff cannot show that an incorrect ruling would “require reversal”

or “materially alter the course of litigation.” Jud. Watch, Inc. v. Nat’l Energy Pol’y Dev. Grp.,

233 F. Supp. 2d 16, 28 (D.D.C. 2002). In fact, in granting the partial motion to dismiss, the

Court held in the alternative that the Amended Complaint failed to state facts sufficient to

demonstrate that NSC-RAISMD exercised substantial independent authority from the President.

See Mem. Op. at 9; id. at 11 n.3 (“Without any additional factual allegations speaking to the



                                                 2
          Case 1:20-cv-01732-RC Document 36 Filed 04/12/21 Page 3 of 3




independence of RAISMD or the nature of its delegated authority, Legal Eagle fails to allege a

plausible claim.”). This alternative holding appears not to form part of Plaintiff’s requested

interlocutory appeal, since Plaintiff does not attempt to demonstrate that there is a substantial

ground for difference of opinion on the question whether the Amended Complaint contains

sufficient facts. See Pls.’ Mot. at 5-7. So even if Plaintiff somehow convinced the D.C. Circuit

to adopt its novel view that this Court must “conduct an analysis to determine separately if

RAISMD should be considered an agency under FOIA,” id. at 11. n.3, this Court has already

done that analysis based on the allegations in the Amended Complaint and found it deficient. An

interlocutory appeal would thus needlessly drag out these proceedings, to little end. The legal

question is consequently not controlling, and an interlocutory appeal would not “materially

advance the ultimate termination of the litigation.” 28 U.S.C. § 1292(b).

       The motion should be denied.

Dated: April 12, 2021                          Respectfully submitted,

                                                BRIAN M. BOYNTON
                                                Acting Assistant Attorney General

                                                ELIZABETH J. SHAPIRO
                                                Deputy Director, Federal Programs Branch

                                                /s/ Christopher R. Healy
                                                CHRISTOPHER R. HEALY
                                                Trial Attorney
                                                U.S. Department of Justice
                                                Civil Division, Federal Programs
                                                Branch 1100 L St, N.W.
                                                Washington, D.C. 20530
                                                Telephone: (202) 514-8095
                                                Facsimile: (202) 616-8470
                                                E-mail: Christopher.Healy@usdoj.gov

                                                Counsel for Defendants




                                                  3
